Exhibit 99.1 FINANCIAL STATEMENTS AND REPORT OF INDEPENDENT AUDITORS RIDEMAKERZ, LLC January1, 2011 and January2, 2010 Page Independent Auditors’ Report 2 Balance Sheets as of January1, 2011 and January2, 2010 3 Statements of Operations for the fiscal years ended January1, 2011, January 2, 2010 and January 3, 2009 4 Statements of Members’ Equity (Deficit) for the fiscal years ended January1, 2011, January 2, 2010 and January 3, 2009 5 Statements of Cash Flows for the fiscal years ended January1, 2011, January 2, 2010 and January 3, 2009 6 Notes to Financial Statements 7-13 1 Independent Auditors’ Report The Board of Directors Ridemakerz, LLC: We have audited the accompanying balance sheet of Ridemakerz, LLC (the Company) as of January2, 2010, and the related statements of operations, members’ equity (deficit), and cash flows for each of the fiscal years in the two-year period ended January2, 2010.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Ridemakerz, LLC as of January2, 2010, and the results of its operations and its cash flows for each of the fiscal years in the two-year period ended January2, 2010, in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has incurred recurring net losses and has a working capital deficiency and a deficit in members’ equity at January2, 2010. These matters raise substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ KPMG LLP St. Louis, Missouri April2, 2010 2 Ridemakerz, LLC BALANCE SHEETS January 1, January 2, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Inventories Trade receivables Other receivable Prepaid expenses and other current assets Total current assets Property and equipment, net Other intangible assets, net of accumulated amortization of $1,114,184 and $804,129, respectively Other assets, net Total Assets $ $ LIABILITIES AND MEMBERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Gift cards and customer deposits Short-term note payable Total current liabilities Deferred rent Commitments and contingencies Mezzanine equity Class A preferred units Class B preferred units Members' equity: Common units Retained deficit ) ) Total Members' Equity ) ) Total Liabilities and Members' Equity $ $ See accompanying notes to financial statements. 3 RIDEMAKERZ, LLC STATEMENTS OF OPERATIONS Fiscal years ending January, 1, 2011, January 2, 2010 and January 3, 2009 Fiscal Year (Unaudited) Net retail sales $ $ Slotting revenue - - Wholesale revenue Total revenue Costs and expenses: Cost of merchandise sold Selling, general, and administrative Store preopening Store closing Interest expense (income), net ) Total costs and expenses Net loss $ ) $ ) $ ) See accompanying notes to financial statements. 4 RIDEMAKERZ, LLC STATEMENTS OF MEMBERS' EQUITY Common Retained units deficit Total Balance, December 29, 2007 (Unaudited) $ $ ) $ ) Capital contributions - Net loss ) ) Balance, January 3, 2009 $ $ ) $ ) Capital contributions - Net loss ) ) Balance, January 2, 2010 $ $ ) $ ) Net loss (Unaudited) - ) ) Balance, January 1, 2011 (Unaudited) $ $ ) $ ) See accompanying notes to financial statements. 5 RIDEMAKERZ, LLC STATEMENTS OF CASH FLOWS Fiscal years ending January 1, 2011, January 2, 2010, and January 3, 2009 Fiscal Year (Unaudited) Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Impairment of store assets - Loss on disposal of property and equipment - Change in assets and liabilities: Inventories ) ) Receivables ) ) Prepaid expenses and other assets ) ) Accounts payable ) Accrued expenses and other liabilities ) Net cash from operating activities ) ) ) Cash flows from investing activities: Purchases of property and equipment ) ) ) Purchases of other assets and other intangible assets ) ) ) Cash flow from investing activities ) ) ) Cash flows from financing activities: Proceeds from short-term borrowings - Proceeds from capital investments by members Cash flow from financing activities Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ $ Supplemental disclosure of cash flow information: Capital expenditures included in accounts payable. $ $
